DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the amendments filed on January 10, 2022. Claims 1-15 are amended; and claims 1-15 are pending and examined below.


Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nomula et al. (U.S. 2017/0148073) in view of Dashe et al. (U.S. 2011/0051920).
With regard to claim 1, Nomula teaches a computer-readable media having stored thereon computer executable instructions, wherein the instructions perform steps for receiving a customer service call ([0006] Improved techniques to help customers and businesses become more efficient is needed) and performing a visual search ([0002] A customer can use a keyboard to enter keywords into the search box for which the website displays search results corresponding to the entered input; [0054]; [0090] The virtual agent server 104 may take the visual semantic embedding, price filters from the client code and may search  the catalog to generate items that may match the user's interest), comprising: 
 	hosting an item database of information regarding item information (Fig. 7; [0060] the virtual agent 100 may have stored one or more of the user information mentioned above, in a database; [0076] As an example, the POS system for a dining place such as a restaurant may have all menu items and their prices stored in a database.  When the user orders one or more items from the menu, the relevant information may be retrieved from the database to generate a bill for the user; [0095] In an implementation, the virtual agent server 104 may rely on offline processes to collect knowledge about the business.  The offline component of the virtual agent 100 may crawl one or more relevant small business website to collect data about the offerings of the business.  This data may be stored in one or more databases.  Further, the virtual agent server 104 may query the data; [0104] In an implementation, the processor may identify items in a captured image and may add one or more tags to the image based on the identified items.  The processor may use one or more images of items already stored in a database for comparison while identifying one or more items.  The database may include one or more tags for one or more items in the retail store);
 	providing an image user interface comprising image user interface elements for allowing a user to obtain an image associated with an item (Fig. 1, 102; Fig. 6, 602; Fig. 7; [0022] The virtual agent server 104 may interact with various websites or software applications, for example, an e-shop 102.  The virtual agent server 104 may complete one or more tasks for the user such as booking appointments, buying tickets or placing orders, among other tasks done through a website or a software application; [0065] In an implementation, taking an example of a merchant website, the context understanding module 206 may receive image input or speech of the user and may process them to understand the user's verbal, navigational and emotional inputs.  Further, the context understanding module 206 may analyze the user's inputs to determine one or more items that the user is interested in. Subsequently, the context understanding module 206 may process the user's inputs to determine one or more parameters such as color, fit, price and style of items that the user may be interested in);
 	providing a request user interface comprising request user interface elements for allowing the user to transmit a customer service call request comprising the obtained image (Fig. 5, 502; [0003]  a customer wishes to place an order or clear doubts regarding a product, they make a call to an organization or a customer representative; [0015] the enabling of a virtual agent 100 coupled to a virtual agent server 104 to handle customer service calls; [0082] enabling a virtual agent client 202 to handle customer service calls for a small business…The virtual agent client 202 may answer questions about the business and help to book appointments for the businesses.  To answer questions about the business, the virtual agent client 202 may rely on virtual agent server 104; [0084] As an example, a customer calls a local restaurant and tries to place an order.  The call will be picked up a virtual agent 100 who wishes the customer with the business name with a personalized voice.  This may be done by routing the business phone number to a call center operated by virtual agents 100); 
 	receiving the customer service call request including the obtained image (Fig. 5, 502; [0003]  a customer wishes to place an order or clear doubts regarding a product, they make a call to an organization or a customer representative; [0015] the enabling of a virtual agent 100 coupled to a virtual agent server 104 to handle customer service calls; [0082] enabling a virtual agent client 202 to handle customer service calls for a small business…The virtual agent client 202 may answer questions about the business and help to book appointments for the businesses.  To answer questions about the business, the virtual agent client 202 may rely on virtual agent server 104; [0084] As an example, a customer calls a local restaurant and tries to place an order.  The call will be picked up a virtual agent 100 who wishes the customer with the business name with a personalized voice.  This may be done by routing the business phone number to a call center operated by virtual agents 100); and
 	routing the customer service call request to a service agent (Fig. 5, 506; [0084] Further, in case an uneasiness is detected in the user's voice as discussed below, the virtual agent server 104 may connect the customer to a human customer representative as depicted at step 506.  Alternatively, it may connect the customer to an external service such as a reservation or a waiting service as shown at step 508; [0086] The virtual agent 100 may also evaluate the sentiment of the user during the communication session to detect a sense of uneasiness in the customer voice and try to connect him to a human to for further assistance in case the uneasiness score of the user crosses an uneasiness threshold.  The human customer service representative may be able to further assist the user by clarifying his concerns).  However, Nomula does not specifically teach:
- 	performing a visual search with the obtained image in the item database to obtain relevant item information; 
- 	receiving the relevant item information and associating the relevant item information with the customer service call request; 
- 	routing the customer service call request to a human service agent; and
- 	displaying the relevant item information to the human service agent
Dashe teaches a user of a personal computing device identifying an item of interest displayed in a user interface and obtaining more information through contact requests to a contact service distribution system [abstract]. Dashe teaches that the user submits contact requests with the contact distribution system and the contact distribution center determines real-time availability of service agents as well as communication between customer and agent (Fig. 2; Fig. 3; Fig. 8A; Fig. 9; [abstract]; [0056] FIG. 3 illustrates one embodiment of a user interface 300, including an agent status, that is displayed on the customer client device 160; [0057] The help window 320 of the user interface 300, may further include a greeting 322 that indicates the agent status, contact information for the CSA 324, and a contact user interface control 326. In an example, the agent status may be indicated as "available" or "unavailable." When the agent status is "available," the customer may employ a contact user interface control 326 to contact the CSA. Selecting the contact user interface control 326 may submit a contact request to the website 154 which enables contact to be established in a short period of time. Such a contact user interface control is often referred to as a "click-to-call" control). Additionally, Dashe teaches performing a visual search with the obtained image in the item database ([0037] the CRM 101 may be composed of several databases) to obtain relevant item information ([0081] FIG. 9 presents an illustrative agent user interface 900 which may be presented to the CSA with the customer query… The session information window 906 may include information regarding the customer, including a customer profile, browser history, and a page view… An illustrative page view 904 of the user interface 900, illustrated in FIG. 9, may include the view of the user interface from which the customer submitted their contact request. For example, the page view 904 may include biographical information 304, image 306 of item of interest, a name of the object 310, a price 312, a rating 314, a description, and an indication 316 of available inventory for the item of interest); receiving the relevant item information (Fig. 8A, 160; [0077] The contact service 150 may receive the customer query; [0078] The agent response may include any type of response appropriate to the customer query. In an embodiment, the agent response may be provided in the same contact type as the query) and associating the relevant item information with the customer service call request (Fig. 9; [0079] After the CSA submits their response to the customer query, the agent response may be returned to the customer. FIG. 8B is a block diagram of the operating environment of FIG. 1, illustrating an agent response returned to the customer client device 160. As necessary, a contact status update may be provided with the agent response); routing the customer service call request to a human service agent (Figs. 2-3; [0028] Should the customer have a problem or query regarding information displayed in one or more of the user interfaces 156 provided by the website 154, the customer may employ the user interfaces 156 to request information regarding customer service agents and, if necessary, request communication with a customer service agent; [0032] The website 154 may communicate with the customer client device 160 to transmit customer requests for contact with the CSAs. The requests may include requests for CSA information including, but is not limited to, an agent status representing a current availability of the CSAs to communicate with the customer, a contact status representing a status of the contact between the customer and the customer service agent in response to a request for contact, and an agent response to a customer query; [0042] The interactive voice response system 113 may be a "robot" that sometimes handles customer contacts before customers are transferred to a live CSA); and displaying the relevant item information to the human service agent (Fig. 8A, 107 and (8); Fig. 9; [0081] FIG. 9 presents an illustrative agent user interface 900 which may be presented to the CSA with the customer query). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the service agent as taught by Nomula, to have a customer service agent and user interface as taught by Dashe, to have achieved a customer representative system comprising a user interface for display on the customer client device that includes an agent status for facilitating contact between the users and service agents.

With regard to claim 2, the limitations are addressed above and Nomula teaches wherein the image user interface elements and the request user interface elements are displayed on a smart device ([0097] The audio input may be provided by speaking into the smartphone …The audio input provided by the user is received by the virtual agent client 202, which is residing on the 
user's smartphone and integrated with the application 700…The client 202, at step 712, may enable generation of an output (preferably voice) by the smartphone).

With regard to claim 3, the limitations are addressed above and Nomula teaches wherein the smart device comprises a camera and the camera is used to obtain the image associated with the item ([0100] In an implementation, the virtual agent 100 may further include an image capturing device like a camera to take one or more images of items in a retail store. The virtual agent 100 may further include a processor to associate a set of location coordinates to one or more of the images that are captured by the camera; [0101]; [0102] In step 602, the camera may take one or pictures of items in the retail store.  Further, the virtual agent 100 may associate one or more location coordinates to each of the pictures taken by the camera.  The virtual agent 100 may associate each picture with one or more tags relevant to the picture; [0103] The recorded image may be tagged with a set of coordinates based on the coordinates of the camera at the time of capturing the image).

With regard to claim 4, the limitations are addressed above and Nomula teaches wherein the obtained image comprises at least one of: an image of the item ([0065] In an implementation, taking an example of a merchant website, the context understanding module 206 may receive image input or speech of the user and may process them to understand the user's verbal, navigational and emotional inputs; [0090] The convolutional neural network may be trained with one or more annotated images from Flickr and ecommerce items from the retailer; [0100] In an implementation, the virtual agent 100 may further include an image capturing device like a camera to take one or more images of items in a retail store. The virtual agent 100 may further include a processor to associate a set of location coordinates to one or more of the images that are captured by the camera; [0104] In an implementation, the processor may identify items in a captured image and may add one or more tags to the image based on the identified items. The processor may use one or more images of items already stored in a database for comparison while identifying one or more items.  The database may include one or more tags for one or more items in the retail store); an image of a product identifier identifying the item; sensor data associated with the item; audio data associated with the item ([abstract] The system receives at least an audio input from a user of the software application; [0007] The system outputs the statement in an audio format, wherein the statement and the audio is customized based on a profile of the user; [0008] The system comprises a virtual agent configured to receive audio input from a user; [0036] a person's age may be estimated using one or more vocal cues from the audio input comprising the speaker's voice.  One or more vocal cues or measures such as jitter, shimmer, and Mel-frequency cepstral coefficients may be used to correlate the user's voice with age; [0075] Subsequently, the virtual agent 100 may output the statement in an audio format, and customize the audio and statement based on a profile of the user that has been stored by the virtual agent 100; [0083] In an implementation, the virtual agent 100 may act as a virtual customer representative system and receive audio or text input from a user.  The user may be identified from the audio or text input based on the conversational characteristics of the user, by comparing them with conversational characteristics of existing users.  The virtual agent 100 may use the audio or text input to identify an action desired by the user and identify a context corresponding to the action; [0085] The virtual agent 100 may generate audio outputs for the user where the content of the audio output depends on the content of the audio input and on information from the website got by crawling; [0097] Referring to FIG. 7, the virtual agent client 202 and virtual agent server 104 may be integrated with a video streaming mobile application 700.  At step 702, a user of the application 700 provides an audio input.  The audio input may be provided by speaking into the smartphone.  An example of the audio input may be "can you show me action movies".  The audio input provided by the user is received by the virtual agent client 202, which is residing on the user's smartphone and integrated with the application 700); or video data associated with the item ([0039] In an implementation, the eye tracking analysis module 216 within the context understanding module 206 may include an eye tracking system that may receive one or more video recordings of the user from the virtual agent client 202 and process them to track the movement of the user's eyes across the device screen on which the website or software application is running; [0097] Referring to FIG. 7, the virtual agent client 202 and virtual agent server 104 may be integrated with a video streaming mobile application 700).

With regard to claim 5, the limitations are addressed above and Nomula teaches further comprising: 
 	hosting a user database of information regarding user information (Fig. 7; [0060] the virtual agent 100 may have stored one or more of the user information mentioned above, in a database; [0076] As an example, the POS system for a dining place such as a restaurant may have all menu items and their prices stored in a database.  When the user orders one or more items from the menu, the relevant information may be retrieved from the database to generate a bill for the user; [0095] In an implementation, the virtual agent server 104 may rely on offline processes to collect knowledge about the business.  The offline component of the virtual agent 100 may crawl one or more relevant small business website to collect data about the offerings of the business.  This data may be stored in one or more databases.  Further, the virtual agent server 104 may query the data; [0104] In an implementation, the processor may identify items in a captured image and may add one or more tags to the image based on the identified items.  The processor may use one or more images of items already stored in a database for comparison while identifying one or more items.  The database may include one or more tags for one or more items in the retail store);
 	receiving the customer service call request further comprising user identification information ([abstract] The system receives at least an audio input from a user of the software application, and uses the input to identify an action desired by the user to be performed among the actions; [0007] The system comprises a virtual agent configured to receive explicit input from the user of the software application.  Further, the system uses the explicit input to identify an action desired by the user to be performed and context corresponding to the action.  Further, the system executes one or more actions based on the desired action by incorporating the context while executing the one or more actions; [0008] The system uses the audio input to identify an action desired by the user to be performed and a context corresponding to the action.  Subsequently, the system enables carrying out of the desired action if the user is identified and the user as identified is authorized to carry out the desired action; [0020] The virtual agent 100 may process user inputs and use the tags associated with actions to identify the action desired by the user; [0048] In this case, the dialogue module 208 may first identify that the user is giving feedback based on one or more inputs corresponding to what the user was doing when they gave the feedback and what their previous actions were; [0053] In an implementation, the virtual agent 100 may crawl a website or software application to identify one or more outward links, web-forms, and information that may be present in the website or software application; [0075] The virtual agent 100 may receive explicit inputs from the user of the software application and use these inputs to identify an action desired by the user to be performed and identify a context corresponding to the action);
 	performing a user lookup with the user identification information in the user database to obtain relevant user information (Fig. 7; [0060] the virtual agent 100 may have stored one or more of the user information mentioned above, in a database; [0076] As an example, the POS system for a dining place such as a restaurant may have all menu items and their prices stored in a database.  When the user orders one or more items from the menu, the relevant information may be retrieved from the database to generate a bill for the user; [0095] In an implementation, the virtual agent server 104 may rely on offline processes to collect knowledge about the business.  The offline component of the virtual agent 100 may crawl one or more relevant small business website to collect data about the offerings of the business.  This data may be stored in one or more databases.  Further, the virtual agent server 104 may query the data; [0104] In an implementation, the processor may identify items in a captured image and may add one or more tags to the image based on the identified items.  The processor may use one or more images of items already stored in a database for comparison while identifying one or more items.  The database may include one or more tags for one or more items in the retail store; and
 	displaying the relevant user information to the service agent (Fig. 5, 506; [0084] Further, in case an uneasiness is detected in the user's voice as discussed below, the virtual agent server 104 may connect the customer to a human customer representative as depicted at step 506.  Alternatively, it may connect the customer to an external service such as a reservation or a waiting service as shown at step 508; [0086] The virtual agent 100 may also evaluate the sentiment of the user during the communication session to detect a sense of uneasiness in the customer voice and try to connect him to a human to for further assistance in case the uneasiness score of the user crosses an uneasiness threshold.  The human customer service representative may be able to further assist the user by clarifying his concerns; [0090] the results may be displayed to the user and the virtual agent 100 may receive more feedback from the user).  However, Nomula does not specifically teach:
- 	the human service agent
Dashe teaches a user of a personal computing device identifying an item of interest displayed in a user interface and obtaining more information through contact requests to a contact service distribution system [abstract]. Dashe also teaches a human service agent (Figs. 2-3; [0028] Should the customer have a problem or query regarding information displayed in one or more of the user interfaces 156 provided by the website 154, the customer may employ the user interfaces 156 to request information regarding customer service agents and, if necessary, request communication with a customer service agent; [0032] The website 154 may communicate with the customer client device 160 to transmit customer requests for contact with the CSAs. The requests may include requests for CSA information including, but is not limited to, an agent status representing a current availability of the CSAs to communicate with the customer, a contact status representing a status of the contact between the customer and the customer service agent in response to a request for contact, and an agent response to a customer query; [0042] The interactive voice response system 113 may be a "robot" that sometimes handles customer contacts before customers are transferred to a live CSA). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the service agent as taught by Nomula, to have included a human customer service agent and user interface as taught by Dashe, to have achieved a customer representative system comprising a user interface for display on the customer client device that includes an agent status for facilitating contact between the users and service agents.

With regard to claim 7, the limitations are addressed above and Nomula teaches wherein the customer service call request includes at least one of video call ([0039] In an implementation, the eye tracking analysis module 216 within the context understanding module 206 may include an eye tracking system that may receive one or more video recordings of the user from the virtual agent client 202 and process them to track the movement of the user's eyes across the device screen on which the website or software application is running; [0097] Referring to FIG. 7, the virtual agent client 202 and virtual agent server 104 may be integrated with a video streaming mobile application 700), text chat ([0079] As an example, the virtual agent 100 may determine that the user generally wishes a person by "Hello [Name]" from the user's conversations in their Email and Chat history.  In case the user says "hey [Name]" the current communication session, the virtual agent 100 may tighten the security of the system; [0097] Alternatively, the client 202 may convert the input into text format, and the text in natural language format may be communicated to the server 104), or voice call data ([0019] A customer using websites and software applications can have better customer experience using virtual agents 100.  A virtual agent 100 can speak with a customer in a natural voice. The virtual agent 100 can start with a pleasant greeting in a personalized voice and can ask the customer what they would like to do.  The virtual agent 100 can use input from the customer that is in the form of voice, speech, facial expressions, head movement and eye movement inputs; [0024] In an implementation, the virtual agent server 104 may receive one or more voice, speech, facial, head motion and eye tracking inputs, among others, from a virtual agent client 202 and may understand the inputs using a context understanding module 206.  Further, the virtual agent server 104 may prepare a response with speech, voice and emotions using the context generation module 210; [0029] In an implementation, the virtual agent 100 may comprise a virtual agent server 104 which may further comprise a context understanding module 206, a dialogue module 208 and a context generation module 210.  In an implementation, the virtual agent server 104 may process inputs from the user using context understanding module 206.  Such inputs may include one or more of voice, speech, facial, head motion, application navigation or eye tracking inputs, among others; [0097] in case the server 104 identifies that the action desired is search, but the string to be used is absent in the input, then the server 104, via the client 102, may probe the user to provide a voice (preferably) input with the string… The client 202, at step 712, may enable generation of an output (preferably voice) by the smartphone.  The output may be, in this example, "showing action movies").

With regard to claim 8, the limitations are addressed above and Nomula teaches further comprising: 
 	providing a display user interface for allowing a user to display the relevant item information to the user (Fig. 5; Fig. 7; [0073] In an implementation, as an example, when the virtual agent 100 takes in an input such as "show me red toy cars" from a user using a software application, the user may directly be directed to a page showing red toy cars.  If the user had done this search on his own, he would have first seen results for toy cars, and would then filter them.  Thus, in the absence of the virtual agent 100, more than one output page would have been displayed for one or more desire actions; [0084]; [0090] the results may be displayed to the user and the virtual agent 100 may receive more feedback from the user); and 
 	transmitting the relevant item information to the display user interface (Fig. 5; Fig. 7); and 
 	displaying the relevant item information on the display user interface (Fig. 5; Fig. 7; [0073] In an implementation, as an example, when the virtual agent 100 takes in an input such as "show me red toy cars" from a user using a software application, the user may directly be directed to a page showing red toy cars.  If the user had done this search on his own, he would have first seen results for toy cars, and would then filter them.  Thus, in the absence of the virtual agent 100, more than one output page would have been displayed for one or more desire actions; [0084]; [0090] the results may be displayed to the user and the virtual agent 100 may receive more feedback from the user).

With regard to claim 9, Nomula teaches a computer system for distribution of a service center call ([0006] Improved techniques to help customers and businesses become more efficient is needed) comprising:
 	an item database provided with information regarding item information (Fig. 7; [0060] the virtual agent 100 may have stored one or more of the user information mentioned above, in a database; [0076] As an example, the POS system for a dining place such as a restaurant may have all menu items and their prices stored in a database.  When the user orders one or more items from the menu, the relevant information may be retrieved from the database to generate a bill for the user; [0095] In an implementation, the virtual agent server 104 may rely on offline processes to collect knowledge about the business.  The offline component of the virtual agent 100 may crawl one or more relevant small business website to collect data about the offerings of the business.  This data may be stored in one or more databases.  Further, the virtual agent server 104 may query the data; [0104] In an implementation, the processor may identify items in a captured image and may add one or more tags to the image based on the identified items.  The processor may use one or more images of items already stored in a database for comparison while identifying one or more items.  The database may include one or more tags for one or more items in the retail store);
 	an image user interface comprising user interface elements to allow a user to obtain an image associated with an item (Fig. 1, 102; Fig. 6, 602; Fig. 7; [0022] The virtual agent server 104 may interact with various websites or software applications, for example, an e-shop 102.  The virtual agent server 104 may complete one or more tasks for the user such as booking appointments, buying tickets or placing orders, among other tasks done through a website or a software application; [0065] In an implementation, taking an example of a merchant website, the context understanding module 206 may receive image input or speech of the user and may process them to understand the user's verbal, navigational and emotional inputs.  Further, the context understanding module 206 may analyze the user's inputs to determine one or more items that the user is interested in. Subsequently, the context understanding module 206 may process the user's inputs to determine one or more parameters such as color, fit, price and style of items that the user may be interested in); 
 	a request user interface to allow the user to initiate a customer service call request comprising the obtained image (Fig. 5, 502; [0003]  a customer wishes to place an order or clear doubts regarding a product, they make a call to an organization or a customer representative; [0015] the enabling of a virtual agent 100 coupled to a virtual agent server 104 to handle customer service calls; [0082] enabling a virtual agent client 202 to handle customer service calls for a small business…The virtual agent client 202 may answer questions about the business and help to book appointments for the businesses.  To answer questions about the business, the virtual agent client 202 may rely on virtual agent server 104; [0084] As an example, a customer calls a local restaurant and tries to place an order.  The call will be picked up a virtual agent 100 who wishes the customer with the business name with a personalized voice.  This may be done by routing the business phone number to a call center operated by virtual agents 100); 
 	a receiver for receiving the customer service call request including the obtained image (Fig. 5, 502; [0003]  a customer wishes to place an order or clear doubts regarding a product, they make a call to an organization or a customer representative; [0015] the enabling of a virtual agent 100 coupled to a virtual agent server 104 to handle customer service calls; [0082] enabling a virtual agent client 202 to handle customer service calls for a small business…The virtual agent client 202 may answer questions about the business and help to book appointments for the businesses.  To answer questions about the business, the virtual agent client 202 may rely on virtual agent server 104; [0084] As an example, a customer calls a local restaurant and tries to place an order.  The call will be picked up a virtual agent 100 who wishes the customer with the business name with a personalized voice.  This may be done by routing the business phone number to a call center operated by virtual agents 100); and 
 	a processor ([0100] The virtual agent 100 may further include a processor to associate a set of location coordinates to one or more of the images that are captured by the camera. The processor may specify the location of the item within the retail store based on the associated tag and the set of coordinates associated with the captured images; [0103] The items in an image may be identified by the processor which may add more than one set of coordinates to a captured image based on the location of the identified items within each captured image; [0104] In an implementation, the processor may identify items in a captured image and may add one or more tags to the image based on the identified items. The processor may use one or more images of items already stored in a database for comparison while identifying one or more items) configured to access the item database (Fig. 7; [0060] the virtual agent 100 may have stored one or more of the user information mentioned above, in a database; [0076] As an example, the POS system for a dining place such as a restaurant may have all menu items and their prices stored in a database.  When the user orders one or more items from the menu, the relevant information may be retrieved from the database to generate a bill for the user; [0095] In an implementation, the virtual agent server 104 may rely on offline processes to collect knowledge about the business.  The offline component of the virtual agent 100 may crawl one or more relevant small business website to collect data about the offerings of the business.  This data may be stored in one or more databases.  Further, the virtual agent server 104 may query the data; [0104] In an implementation, the processor may identify items in a captured image and may add one or more tags to the image based on the identified items.  The processor may use one or more images of items already stored in a database for comparison while identifying one or more items.  The database may include one or more tags for one or more items in the retail store). However, Nomula does not specifically teach:
- 	perform a visual search with the obtained image in the item database to obtain relevant item information, to route the customer service call request to a human service agent, and to display the relevant item information to the human service agent on a display 
Dashe teaches a user of a personal computing device identifying an item of interest displayed in a user interface and obtaining more information through contact requests to a contact service distribution system [abstract]. Dashe teaches that the user submits contact requests with the contact distribution system and the contact distribution center determines real-time availability of service agents as well as communication between customer and agent (Fig. 2; Fig. 3; Fig. 8A; Fig. 9; [abstract]; [0056] FIG. 3 illustrates one embodiment of a user interface 300, including an agent status, that is displayed on the customer client device 160; [0057] The help window 320 of the user interface 300, may further include a greeting 322 that indicates the agent status, contact information for the CSA 324, and a contact user interface control 326. In an example, the agent status may be indicated as "available" or "unavailable." When the agent status is "available," the customer may employ a contact user interface control 326 to contact the CSA. Selecting the contact user interface control 326 may submit a contact request to the website 154 which enables contact to be established in a short period of time. Such a contact user interface control is often referred to as a "click-to-call" control). Additionally, Dashe teaches performing a visual search with the obtained image in the item database ([0037] the CRM 101 may be composed of several databases) to obtain relevant item information ([0081] FIG. 9 presents an illustrative agent user interface 900 which may be presented to the CSA with the customer query… The session information window 906 may include information regarding the customer, including a customer profile, browser history, and a page view… An illustrative page view 904 of the user interface 900, illustrated in FIG. 9, may include the view of the user interface from which the customer submitted their contact request. For example, the page view 904 may include biographical information 304, image 306 of item of interest, a name of the object 310, a price 312, a rating 314, a description, and an indication 316 of available inventory for the item of interest), to route the customer service call request to a human service agent (Figs. 2-3; [0028] Should the customer have a problem or query regarding information displayed in one or more of the user interfaces 156 provided by the website 154, the customer may employ the user interfaces 156 to request information regarding customer service agents and, if necessary, request communication with a customer service agent; [0032] The website 154 may communicate with the customer client device 160 to transmit customer requests for contact with the CSAs. The requests may include requests for CSA information including, but is not limited to, an agent status representing a current availability of the CSAs to communicate with the customer, a contact status representing a status of the contact between the customer and the customer service agent in response to a request for contact, and an agent response to a customer query; [0042] The interactive voice response system 113 may be a "robot" that sometimes handles customer contacts before customers are transferred to a live CSA); and to display the relevant item information to the human service agent on a display (Fig. 8A, 107 and (8); Fig. 9; [0081] FIG. 9 presents an illustrative agent user interface 900 which may be presented to the CSA with the customer query). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the service agent as taught by Nomula, to have a customer service agent and user interface as taught by Dashe, to have achieved a customer representative system comprising a user interface for display on the customer client device that includes an agent status for facilitating contact between the users and service agents.

With regard to claim 10, the system claim corresponds to the computer-readable media claim 2, respectively, and therefore is rejected with the same rationale.

With regard to claim 11, the system claim corresponds to the computer-readable media claim 3, respectively, and therefore is rejected with the same rationale.

With regard to claim 12, the system claim corresponds to the computer-readable media claim 4, respectively, and therefore is rejected with the same rationale.

With regard to claim 13, the system claim corresponds to the computer-readable media claim 5, respectively, and therefore is rejected with the same rationale.

With regard to claim 14, the system claim corresponds to the computer-readable media claim 7, respectively, and therefore is rejected with the same rationale.

With regard to claim 15, the system claim corresponds to the computer-readable media claim 8, respectively, and therefore is rejected with the same rationale.




	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nomula et al. (U.S. 2017/0148073) in view of Dashe et al. (U.S. 2011/0051920) and further in view of Oliner (U.S. 2018/0032557).
With regard to claim 6, the limitations are addressed above. However, Nomula does not specifically teach:
- 	saving changes to at least one of the relevant item information or the relevant user information made by the human service agent to at least one of the item database or the user database
Oliner teaches a system and method of facilitating effective use (e.g., indexing and searching) of non-text machine data (e.g., audio/visual data) in an event-based machine-data intake and query system [abstract].  Oliner also teaches a graphical user interface screen that allows the user to filter search results [0161] as well as saving changes to at least one of the relevant item information or the relevant user information made by the human service agent ([0251] Of course, there may be an ultimate human user 1880 that may initiate a query request; [0262] The annotator 1830 receives the non-text machine data 1840 via the non-text machine data handler 1844.  On its own, with the aid of the data handler 1844, and/or with other additional assistance (e.g., human direction), the annotator 1830 selects the appropriate tools to operate on the type/kind of non-text machine-data that it receives; [0266] Some tools may use facial recognition to determine if any human face is in a video sequence or to identify a particular human) to at least one of the item database or the user database ([0154] Data visualizations also can be generated in a variety of formats, by reference to the data model.  Reports, data visualizations, and data model objects can be saved and associated with the data model for future use.  The data model object may be used to perform searches of other data; [0155] The report generation process may be driven by a predefined data model object, such as a data model object defined and/or saved via a reporting application or a data model object obtained from another source.  A user can load a saved data model object using a report editor; [0181]). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the service agent as taught by Nomula and a human customer service agent and user interface as taught by Dashe, to have a graphical user interface screen that allows the user to filter search results as well as saved changes as taught by Oliner, to have achieved a virtual customer representative system comprising a virtual agent configured to receive input to identify an action desired by the user to be performed and a context corresponding to the action as well as saving actions.




Response to Arguments
Applicant’s arguments, filed 4-25-2022, with respect to the rejection of the claims under Nomula et al. (U.S. 2017/0148073) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Dashe et al. (U.S. 2011/0051920).


Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Hertschuch et al. (U.S. 2015/0294386) teaches an assisted shopping experience and a customer service agent that can facilitate the assisted shopping experience via the voice session and data session.


 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171